DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitations of “…about 1.2 to about 1.8…” and “…about 800 nm to about 2500 nm…”; and the claim also recites “… about 1.3 to about 1.7, about 1.4 to about 1.6, or about 1.45 to about 1.55…” and “…about 1000 nm to about 1600 nm, about 900 nm to about 1700 nm…”, which are the narrower statements of the range/limitations.  
Claim 17 recites the broad recitation of “…about 800 nm to about 2500 nm…”; and the claim also recites “…about 1000 nm to about 1600 nm, about 900 nm to about 1700 nm…”, which is the narrower statements of the range/limitations.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For claim interpretation, the limitations in question are being interpreted as follows:
“…in the range of about 1.2 to about 1.8…” and “in the range of about 800nm to about 2500nm…”
Allowable Subject Matter
Claims 1-7, 8-16 and 18-20 are allowed.
Claims 8 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
		           Comparison of Claims to Prior Art
With respect to the subject matter set forth by claims 1-20 of the present application: 
Figure 3 of Spinelli et al (2005/0078718) discloses a frequency multiplying system utilizing three nonlinear elements (38, 36 and 46) to produce two output lights (3H and 4H). A pumping light source (30) is also disclosed.
Figure 1 of Komine (5,400,173) teaches two optical parametric oscillators (12 and 13) in series wherein an input wavelength (wave 0) results in three outputs (wave 2, wave 3 and wave 4).
	In parent claim 1, Komine and Spinelli et al, when taken alone, in combination, or in consideration with the other cited prior art, do not at least suggest “…causing a first optical beam comprising the first photon to spatially overlap with a seed optical beam; converting, by at least two second nonlinear stages separated by a gap and based on the seed optical beam…” – when this limitation is taken in entire context.
	Claims 2-10 depend on claim 1.
	In parent claim 11, Komine and Spinelli et al, when taken alone, in combination, or in consideration with the other cited prior art, do not at least suggest “…at least two second nonlinear stages separated by a gap and configured to convert, based on a seed optical beam spatially overlapped with a first optical beam comprising the first photon, the first photon to a second photon having a second wavelength and a third photon having a target wavelength greater than the pump wavelength…” – when this limitation is taken in entire context.
	Claims 12-19 depend on claim 11.
	In claim 20, , Komine and Spinelli et al, when taken alone, in combination, or in consideration with the other cited prior art, do not at least suggest “…a multiplexer configured to cause a first optical beam comprising the first photon to spatially overlap with a seed optical beam; at least two second nonlinear stages separated by a gap and configured to convert, based on the seed optical beam…” – when this limitation is taken in entire context.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645